Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-27-2004

USA v. Wilson
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4489




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Wilson" (2004). 2004 Decisions. Paper 327.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/327


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                       No. 03-4489


                          UNITED STATES OF AMERICA

                                           v.

                                    MALEAK WILSON,
                                                   Appellant
                                      ____________

            APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                          (D.C. Crim No. 02-cr-00039 )
                District Judge: Honorable Donetta W. Ambrose
                                 ____________

                            Argued September 21, 2004
                Before: McKEE, ROSENN, and WEIS, Circuit Judges.
                         Filed  September 27, 2004

Karen S. Gerlach, Esq. Argued
Office of Federal Public Defender
1001 Liberty Avenue
1450 Liberty Center
Pittsburgh, PA 15222
(Appellant)

Bonnie R. Schlueter, Esq.
Laura S. Irwin, Esq.
Michael L. Ivory, Esq. Argued
Office of US Attorney
700 Grant Street
Suite 400

                                            1
Pittsburgh, PA 15219
(Appellee)


                                    ____________

                                         OPINION

WEIS, Circuit Judge.

              The jury convicted defendant of possession with intent to distribute crack-

cocaine in excess of 5 grams and with carrying two firearms during and in relation to drug

trafficking, all in violation of 21 U.S.C. §§ 841(e)a(1) and 841(b), as well as 18 U.S.C. §

924©)(1). He was sentenced to incarceration for 322 months.

              Immediately preceding the defendant’s arrest, Officer Cuiffi, a police

patrolman, approached the automobile in which the defendant was a passenger. He did so

in the belief, albeit mistaken, that a warrant had been issued for the arrest of defendant.

Before Cuiffi arrived at the car, however, it sped away. Cuiffi and Sergeant Ruggiero

later caught up with the car when it went out of control and left the roadway.

              The defendant fled from the car and, following him on foot, Ruggiero saw

him apparently hiding something in an area of trees and dead vegetation. After further

pursuit on foot, defendant was apprehended. Ruggiero then pointed out to another officer

the place where Ruggiero saw defendant appear to conceal something.

              A search of the wooded area revealed two guns, one with half a grip

missing, and crack-cocaine. A half of a pistol grip was found in defendant’s jacket.



                                              2
Although it did not match the one missing from the retrieved pistol, it could have been

adapted for use with that gun.

              After a hearing, the District Court denied a motion to suppress, finding

Cuiffi’s initial attempt to stop the defendant’s car was reasonable based on his belief that

a warrant had been issued. However, no stop had occurred because the auto sped away

before the officer reached it. The totality of the circumstances established that the police

had reasonable suspicion that defendant was engaged in criminal activity.

              After the trial concluded, the defendant’s mother came forward with

allegations that fingerprints on one of the guns were those of a friend of defendant. The

District Court declined to treat this assertion as newly discovered evidence.

              On appeal, defendant raised three issues.

              1. Police did not have reasonable suspicion to conduct a stop based on the

unverified and mistaken belief that there was an outstanding warrant against defendant.

              2. The evidence was insufficient to prove defendant possessed the drugs

and carried the guns on which fingerprints of another individual were found.

              3. The District Court abused its discretion by denying a new trial based on

a post-trial discovery that fingerprints on one of the guns belonged to a friend of the

defendant.

              To constitute a seizure for Fourth Amendment purposes, a person must be

restrained by physical force or by submission to police authority. In this case, the



                                              3
defendant fled from the scene before confronting Cuiffi. Consequently, no unlawful stop

occurred and the officer’s actions were permissible. See California v. Hodari D., 499

U.S. 621, 622 (1991); United States v. Valentine, 232 F.3d 350, 358 (3d Cir. 2000). In

any event, the officer’s actions were reasonable. See United States v. Cortez, 449 U.S.

411, 418 (1981); United State v. Conley, 4 F.3d 1200, 1207 (3d Cir. 1993). The District

Court properly denied the motion to suppress.




              The indictment charged that the defendant both carried and possessed the

guns in connection with drug trafficking. Ruggiero saw defendant in circumstances that

indicated he was trying to conceal something in the vacant lot. The police found the guns

in that spot only a few minutes later as they were leading the defendant away. Evidence

that a defendant attempted to hide or destroy contraband may establish possession. See

United States v. Johnson, 302 F.3d 139, 149 (3d Cir. 2002); United States v. Crippen, 459

F.2d 1387 (3d Cir. 1972). There was ample evidence in this case to support the jury’s

verdict on both counts.

              The District Court properly denied the motion for a new trial based on

alleged after-discovered evidence. At the trial, it was established that the fingerprints of

someone other than those of the defendant were on one of the guns. The jury was,

therefore, aware that at some time another individual had handled the gun. The alleged

after-discovered evidence that revealed the name of the other individual added specificity



                                              4
to the information already presented to the jury, but would not have added anything

significant to the evidence the jury considered. We are not persuaded that the additional

evidence qualified as new or after-discovered. See United States v. Iannelli, 528 F.2d

1290, 1292 (3d Cir. 1976).

              Accordingly, the judgment of the District Court will be affirmed.




                                            5
6
7